Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 6, 2017

                                    No. 04-17-00465-CV

                           HOUSING AUTHORITY OF ALICE,
                                     Appellant

                                              v.

 TEXAS MUNICIPAL LEAGUE SELF-INSURANCE FUND aka Texas Municipal League
                      Intergovernmental Risk Pool,
                               Appellees

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 15-03-54404-CV
                        Honorable Oscar (O.J.) Hale, Judge Presiding


                                       ORDER
       Appellant’s motion for extension of time to file appellant’s reply brief is granted. We
order appellant’s reply brief due December 14, 2017.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2017.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court